EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made by and between Steven
Hoerter (the “Executive”) and Deciphera Pharmaceuticals, LLC, a Delaware limited
liability company (the “Company”). The Executive and the Company are
collectively referred to as the “Parties”. This Agreement supersedes, amends and
restates in all respects all prior discussions and agreements between the
Executive and the Company regarding the subject matter herein, including without
limitation any offer letter, employment agreement or severance agreement.

RECITALS

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company commencing on March 18, 2019 (the “Effective
Date”), upon the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1.    Employment.

(a)    Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions hereof (the “Term”).
The Executive’s employment with the Company shall be “at will,” meaning that the
Executive’s employment may be terminated by the Company or the Executive at any
time and for any reason subject to the terms of this Agreement.

(b)    Position and Duties. During the Term, the Executive shall serve as the
President and Chief Executive Officer of Parent and shall have such powers and
duties as may from time to time be prescribed by the Board of Directors of
Deciphera Pharmaceuticals, Inc. (“Parent”). In addition, the Executive shall
continue to serve on the Board of Directors of Parent (the “Board”) for so long
as the Executive remains the Chief Executive Officer of the Parent, provided the
Executive shall promptly resign from the Board and from any related positions
upon the termination of his employment for any reason. The Executive shall
report directly to the Board. The Executive’s primary office location will be at
the Company’s headquarters location in Waltham, Massachusetts. The Executive
shall devote Executive’s full working time and efforts to the business and
affairs of the Company. Notwithstanding the foregoing, and unless otherwise
approved by the Board, the Executive may serve on one other board of directors
with the prior approval of the Board, or engage in religious, charitable or
other community activities as long as such services do not materially interfere
with the Executive’s obligations or performance of Executive’s duties to the
Company as provided in this Agreement.



--------------------------------------------------------------------------------

2.    Compensation and Related Matters.

(a)    Base Salary. The Executive’s initial annual base salary shall be $550,000
per year. The base salary shall be evaluated annually for possible increases by
the Board or the Compensation Committee of the Board (the “Compensation
Committee”). The base salary in effect at any given time is referred to herein
as “Base Salary.” The Base Salary shall be payable in a manner that is
consistent with the Company’s usual payroll practices for senior officers and
employees.

(b)    Incentive Bonus Compensation. During the Term, the Executive shall be
eligible to receive cash incentive bonus compensation as determined by the Board
or the Compensation Committee from time to time. The Executive’s initial target
annual incentive bonus compensation shall be 60 percent of the Executive’s Base
Salary. The target shall be evaluated annually for possible increases by the
Board or the Compensation Committee. To earn incentive compensation, the
Executive must be employed by the Company on the day such incentive compensation
is paid. For Fiscal Year 2019, the Executive will be eligible for a bonus for
the full performance year, i.e., it will not be pro-rated.

(c)    Equity Compensation. Any equity awards granted to the Executive
(including any equity awards previously granted to the Executive pursuant to his
service on the Board) shall be governed by the terms and conditions of Parent’s
applicable equity incentive plan(s) and the applicable award agreement(s)
governing the terms of such equity awards held by the Executive as approved by
the Board (collectively, the “Equity Documents”); provided, however, and
notwithstanding anything to the contrary in the Equity Documents,
Section 5(a)(iv) of this Agreement shall apply in the event of a termination by
the Company without Cause or by the Executive for Good Reason in either event
within the Change in Control Period (as such terms are defined below).

(i)    Stock Option Grants. Promptly after the Effective Date, and subject to
the approval of the Board or the Compensation Committee (which will be sought
promptly after the Effective Date, and will not be unreasonably withheld), the
Executive shall be granted a stock option to purchase 400,000 shares of Common
Stock of Parent (the “Option Grant”) with an exercise price equal to the fair
market value of the Common Stock on the grant date. Such Option Grant shall be
deemed to be an “incentive stock option” within the meaning of Section 422 of
the Code to the maximum extent permitted by law, and shall be governed by, and
subject to the terms and conditions of, Parent’s 2017 Stock Option and Incentive
Plan (the “Plan”) and an incentive stock option agreement between Parent and the
Executive. The incentive stock option agreement shall provide that 25 percent of
the Option Grant shall vest after 12 months of the Executive’s continuous
service, and the remainder of the Option Grant shall vest monthly over the next
36 months, in equal amounts, subject to the Executive’s continued service with
the Company or Parent on each respective vesting date. Additional stock option
grants may be considered by the Board on an annual basis.

(ii)    Grants of Restricted Stock Units. Promptly after the Effective Date, and
subject to the approval of the Board or the Compensation Committee (which will
be sought promptly after the Effective Date, and will not be unreasonably
withheld),

 

2



--------------------------------------------------------------------------------

the Executive shall be granted 22,000 Restricted Stock Units (“RSUs”), which
shall be governed by, and subject to the terms and conditions of, the Plan and
an RSU award agreement between Parent and the Executive. The RSU award agreement
shall provide that 100% of the RSUs will vest on the one year anniversary of the
Effective Date, subject to the Executive’s continued service with the Company or
Parent on such date. Additional RSU grants may be considered by the Board during
the Term.

(iii)    Special RSU Grant. In addition, promptly after the Effective Date and
subject to the approval of the Board or the Compensation Committee (which will
be sought promptly after the Effective Date, and will not be unreasonably
withheld), the Executive shall be granted 30,000 RSUs, which shall be governed
by, and subject to the terms and conditions of, the Plan and an RSU award
agreement between Parent and the Executive. The RSU award agreement shall
provide that 25% of the RSUs will vest on the one year anniversary of the
Effective Date, and the remainder shall vest yearly over the next three years on
the respective anniversaries of the Effective Date, in equal amounts, subject to
the Executive’s continued service with the Company or Parent on each respective
vesting date.

(d)    Employee Benefits. During the Term, the Executive will be entitled to
participate in the Company’s employee benefit plans and programs in effect from
time to time, subject to the terms of such plans and programs.

(e)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable and documented out-of-pocket business expenses incurred by
the Executive during the Term in performing services hereunder, in accordance
with the policies and procedures established by the Company for its senior
officers and employees in effect from time to time.

(f)    Paid Time Off. During the Term, the Executive shall be entitled to paid
time off in accordance with the Company’s policies and procedures in effect from
time to time. During the Term, the Executive shall also be entitled to all paid
holidays given by the Company to its executives.

3.    Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)    Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

(b)    Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s position with or without reasonable accommodation for a period of
one hundred eighty (180) days (which need not be consecutive) in any twelve
(12)-month period. If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s position with or without reasonable accommodation, the
Executive may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected Executive or the
Executive’s guardian (to whom the

 

3



--------------------------------------------------------------------------------

Company has no reasonable objection) as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue. The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Company’s long-term
disability insurer’s determination of such issue shall be binding on the
Executive. Nothing in this Section 3(b) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c)    Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting a material act of
misconduct in connection with the performance of the Executive’s duties,
including, without limitation, misappropriation of funds or property of Parent
or any of its subsidiaries or affiliates; (ii) the commission by the Executive
of any felony or a misdemeanor involving deceit, dishonesty or fraud, or any
willful misconduct by the Executive that would reasonably be expected to result
in material injury or reputational harm to Parent or any of its subsidiaries and
affiliates if the Executive was retained in the Executive’s position;
(iii) continued non-performance by the Executive of the Executive’s duties
hereunder (other than by reason of the Executive’s physical or mental illness,
incapacity or disability) which has continued for more than thirty (30) days
following written notice of such non-performance from the Board; (iv) a material
breach by the Executive of any of the provisions contained in the Restrictive
Covenants Agreement (as defined in Section 8 below); (v) a material violation by
the Executive of the Company’s or Parent’s written employment policies; or
(vi) failure to reasonably cooperate with a bona fide internal investigation or
an investigation by regulatory or law enforcement authorities, after being
instructed by the Company or Parent to cooperate, or the willful destruction or
failure to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to reasonably cooperate or to
produce documents or other materials in connection with such investigation. For
the avoidance of doubt, with respect to clause (iii) above, “continued
non-performance” shall not mean solely unsatisfactory performance by the
Executive.

(d)    Termination without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e)    Termination by the Executive. The Executive may terminate the Executive’s
employment hereunder at any time for any reason, including but not limited to,
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events: (i) the relocation of
the Company’s offices such that the Executive’s daily commute is increased by at
least fifty (50) miles each way without the written consent of the Executive;
(ii) a material diminution in the Executive’s Base Salary and/or target
incentive compensation without the prior written consent of the Executive;
(iii) the Executive being required to report to someone other than the Board
without the prior written consent of the

 

4



--------------------------------------------------------------------------------

Executive; (iv) the Executive being assigned responsibilities that are
materially inconsistent with his position as President and Chief Executive
Officer of Parent without the prior written consent of the Executive; (v) the
Executive being removed from the Board; or (vi) a material diminution in the
Executive’s title, responsibilities, authority, status or duties without the
prior written consent of the Executive, other than changes in title,
responsibilities, authority, status or duties resulting from the Executive’s
material misconduct or temporarily while an investigation is being conducted
into allegations of material misconduct (each a “Good Reason Condition”). “Good
Reason Process” shall mean that (i) the Executive reasonably determines in good
faith that a Good Reason Condition has occurred; (ii) the Executive notifies the
Company in writing of the first occurrence of the Good Reason Condition within
90 days of the first occurrence of such condition; (iii) the Executive
cooperates in good faith with the Company’s efforts, for a period not less than
30 days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason Condition continues to exist;
and (v) the Executive terminates the Executive’s employment within 60 days after
the end of the Cure Period. If the Company cures the Good Reason Condition
during the Cure Period, Good Reason shall be deemed not to have occurred.

(f)    Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by the Executive’s death, the date of the
Executive’s death; (ii) if the Executive’s employment is terminated on account
of disability under Section 3(b) or by the Company for Cause under Section 3(c),
the date on which a Notice of Termination is given; (iii) if the Executive’s
employment is terminated by the Company under Section 3(d), the last date of
employment as referenced in the Notice of Termination; and (iv) if the
Executive’s employment is terminated by the Executive under Section 3(e) without
Good Reason, thirty (30) days after the date on which a Notice of Termination is
given; and (v) if the Executive’s employment is terminated by the Executive
under Section 3(e) with Good Reason, the date on which a Notice of Termination
is given after the end of the Cure Period. Notwithstanding the foregoing, (A) in
the event that the Executive gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement, and (B) in the event that the Company terminates the Executive’s
employment without Cause under Section 3(d), the Company may unilaterally
accelerate the Date of Termination to any earlier effective date provided that
the Company continues to pay the Executive the Base Salary through the Date of
Termination.

4.    Compensation Upon Termination.

(a)    Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive’s authorized representative or estate) (i) any Base Salary
earned through the Date of Termination, unused vacation accrued through the Date
of Termination, and unpaid expense

 

5



--------------------------------------------------------------------------------

reimbursements (subject to, and in accordance with, Section 2(e) of this
Agreement); and (ii) any vested benefits the Executive may have under any
employee benefit plan of the Company through the Date of Termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans, along with any other payments or other forms of
compensation required under applicable federal, state or local law
(collectively, the “Accrued Benefit”).

(b)    Termination without Cause; Termination for Good Reason. During the Term,
if the Executive’s employment is terminated by the Company without Cause as
provided in Section 3(d), or the Executive terminates the Executive’s employment
for Good Reason as provided in Section 3(e), then the Company shall pay the
Executive the Executive’s Accrued Benefit. In addition, subject to the Executive
signing a separation and general release agreement in a form and manner
satisfactory to the Company that shall include without limitation
post-employment obligations consistent with the Restrictive Covenants Agreement
(the “Separation and General Release Agreement”), the Separation and General
Release Agreement becoming irrevocable (after a 7 business day revocation
period) and fully effective, all within the time frame set forth in the
Separation and General Release Agreement (but in no event later than sixty
(60) days after the Date of Termination):

(i)    the Company shall pay the Executive an amount equal to 12 months of the
Executive’s then current Base Salary plus an amount equal to the Executive’s
target annual incentive bonus compensation for the then-current year (the
“Severance Amount”), provided in the event the Executive is entitled to any
payments pursuant to the Restrictive Covenants Agreement, the Severance Amount
received in any calendar year will be reduced by the amount the Executive is
paid in the same calendar year pursuant to the Restrictive Covenants Agreement
(the “Restrictive Covenants Agreement Setoff”). Notwithstanding the foregoing,
if the Executive breaches Section 8 of this Agreement, including the Restrictive
Covenants Agreement which is incorporated herein by reference, all payments of
the Severance Amount shall immediately cease;

(ii)    the Company shall pay the Executive any incentive compensation for the
fiscal year prior to the Termination Date that has not yet been paid;

(iii)    if the Executive was participating in the Company’s group health,
dental and/or vision plans immediately prior to the Date of Termination and
elects COBRA health, dental and/or vision continuation, then the Company shall
pay to the Executive a monthly cash payment until the earlier of (i) 12 months
following the Date of Termination, (ii) the end of the Executive’s COBRA health
continuation period, or (iii) the date the Executive becomes eligible for such
insurance coverage in connection with new employment or self-employment (and the
Executive’s eligibility for any such benefits shall be promptly reported by the
Executive to the Company), in an amount equal to the monthly employer
contribution that the Company would have made to provide health, dental and
vision insurance to the Executive if the Executive had remained employed by the
Company; and

(iv)    the amounts payable under this Section 4(b)(i) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over

 

6



--------------------------------------------------------------------------------

12 months commencing within sixty (60) days after the Date of Termination;
provided, however, that if the sixty (60)-day period begins in one calendar year
and ends in a second calendar year, the severance amount shall begin to be paid
in the second calendar year by the last day of such sixty (60)-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

5.    Change in Control Payment. The provisions of this Section 5 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control (as defined below). These provisions shall apply in lieu of, and
expressly supersede, the provisions of Section 4(b) regarding severance pay and
benefits upon a termination of employment, if such termination of employment
occurs within 18 months after a Change in Control (the “Change in Control
Period”). These provisions shall terminate and be of no further force or effect
beginning after the Change in Control Period.

(a)    Change in Control. During the Term, if during the Change in Control
Period, the Executive’s employment is terminated by the Company without Cause as
provided in Section 3(d) or the Executive terminates the Executive’s employment
for Good Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming fully effective, all within the time frame set forth in the
Separation Agreement and Release (but in no event later than sixty (60) days
following the Date of Termination):

(i)    the Company shall pay the Executive a lump sum amount equal to two
(2) times the sum of (A) the Executive’s then current annual Base Salary plus
(B) the Executive’s target annual cash incentive compensation for the
then-current year (the “Change in Control Payment”), provided the Change in
Control Payment shall be reduced by the amount of the Restricted Covenants
Agreement Setoff, if applicable, paid or to be paid in the same calendar year;

(ii)    the Company shall pay the Executive any incentive compensation for the
fiscal year prior to the Termination Date that has not yet been paid;

(iii)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
until the earlier of (i) 18 months following the date of termination, (ii) the
end of the Executive’s COBRA health continuation period or (iii) the date the
Executive becomes eligible for health insurance coverage in connection with new
employment or self-employment (and the Executive’s eligibility for any such
benefits shall be promptly reported by the Executive to the Company), in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company;

 

7



--------------------------------------------------------------------------------

(iv)    notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, all time-based stock options, RSU’s
and other time-based stock-based awards granted to the Executive shall
immediately accelerate and become fully exercisable or nonforfeitable as of the
later of (i) the Date of Termination or (ii) the Effective Date of the
Separation Agreement and Release, provided that any termination or forfeiture of
the unvested portion of such equity grants that would otherwise occur on the
Date of Termination in the absence of this Agreement will be delayed until the
Effective Date of the Separation Agreement and Release and will only occur if
the vesting pursuant to this subsection does not occur due to the absence of the
Separation Agreement and Release becoming fully effective within the time period
set forth therein, and Executive shall have 12 months from the Date of
Termination to exercise all vested stock options; and

(v)    the amounts payable under this Section 5(a) shall be paid or commence to
be paid within sixty (60) days after the Date of Termination; provided, however,
that if the sixty (60)-day period begins in one calendar year and ends in a
second calendar year, such payment shall be paid or commence to be paid in the
second calendar year by the last day of such sixty (60)-day period.

(b)    Additional Limitation.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which the Executive becomes subject to the excise tax imposed
by Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(ii)    For purposes of this Section 5(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the

 

8



--------------------------------------------------------------------------------

Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.

(c)    Definitions. For purposes of this Section 5, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”), any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of Parent or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of Parent representing 50 percent or more
of the combined voting power of Parent’s then outstanding securities having the
right to vote in an election of the Board (“Voting Securities”) (in such case
other than as a result of an acquisition of securities directly from Parent); or

(ii)    the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii)    the consummation of (A) any consolidation or merger of Parent where the
stockholders of Parent, immediately prior to the consolidation or merger, would
not, immediately after the consolidation or merger, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than 50 percent of the voting shares of
Parent issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), or (B) any sale or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Parent.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of

 

9



--------------------------------------------------------------------------------

securities by Parent which, by reducing the number of shares of Voting
Securities outstanding, increases the proportionate number of Voting Securities
beneficially owned by any person to 50 percent or more of the combined voting
power of all of the then outstanding Voting Securities; provided, however, that
if any person referred to in this sentence shall thereafter become the
beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from Parent) and immediately thereafter
beneficially owns 50 percent or more of the combined voting power of all of the
then outstanding Voting Securities, then a “Change in Control” shall be deemed
to have occurred for purposes of the foregoing clause (i).

6.    Section 409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement or otherwise on account of the Executive’s separation from
service would be considered deferred compensation otherwise subject to the
twenty percent (20%) additional tax imposed pursuant to Section 409A(a) of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
separation from service, or (B) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

10



--------------------------------------------------------------------------------

(d)    The Parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement or the
Restrictive Covenants Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). The Parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

7.    Severability. If any provision of this Agreement, or any part thereof, is
held by a court or other authority of competent jurisdiction to be invalid or
unenforceable, the parties agree that the court or authority making such
determination will have the power to reduce the duration or scope of such
provision or to delete specific words or phrases as necessary (but only to the
minimum extent necessary) to cause such provision or part to be valid and
enforceable. If such court or authority does not have the legal authority to
take the actions described in the preceding sentence, the parties agree to
negotiate in good faith a modified provision that would, in so far as possible,
reflect the original intent of this Agreement without violating applicable law.

8.    Ongoing Obligations.

(a)    Restrictive Covenants Agreement. As a condition of the commencement of
the Executive’s employment, the Executive shall enter into the Employee
Confidentiality, Assignment and Noncompetition Agreement between the Company and
the Executive, attached hereto as Exhibit A (the “Restrictive Covenants
Agreement”). The Executive acknowledges and agrees that this Agreement is his
formal offer of employment, and that he received this Agreement and the
Restrictive Covenants Agreement at least 10 business days prior to the
commencement of his employment. In the interest of clarity, in the event of a
breach of the Restrictive Covenants Agreement by the Executive, the Company may
discontinue any post-employment payments made pursuant to this Agreement or the
Restrictive Covenants Agreement.

(b)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company or
put onto Company systems or equipment any copies or other tangible embodiments
of non-public information belonging to or obtained from any such previous
employment or other party.

 

11



--------------------------------------------------------------------------------

(c)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall reasonably cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company. The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall reimburse the Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 8(c). The Company shall also pay the Executive a mutually-agreed
upon hourly rate (other than for testimony under oath) for cooperation time
requested after the Date of Termination that exceeds a cumulative amount of 7
hours; provided that this obligation shall not apply to cooperation time
requested during any period during which the Executive is receiving payments or
benefits from the Company pursuant to Section 4 or Section 5 of this Agreement.

(d)    Injunction. The Executive agrees that it would be difficult to measure
any damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 8, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.

(e)    Protected Disclosures and Other Protected Actions. Nothing in this
Agreement shall be interpreted or applied to prohibit the Executive from making
any good faith report to any governmental agency or other governmental entity (a
“Government Agency”) concerning any act or omission that the Executive
reasonably believes constitutes a possible violation of federal or state law or
making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation. In
addition, nothing contained in this Agreement limits the Executive’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including the Executive’s ability to provide documents or other information,
without notice to the Company. In addition, for the avoidance of doubt, pursuant
to the federal Defend Trade Secrets Act of 2016, the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law or
under this Agreement or the Restrictive Covenants Agreements for the disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

 

12



--------------------------------------------------------------------------------

9.    Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

10.    Attorney’s Fees. The Company will reimburse the Executive up to $5,000
for his reasonable attorney’s fees incurred in connection with this Agreement,
subject to the Executive’s timely submission of appropriate documentation.
Further, should there be a dispute as to severance owed to the Executive, and
the Executive prevails in any action concerning such dispute, the Company shall
pay the Executive’s reasonable attorneys’ fees and costs.

11.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

12.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

13.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

14.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

15.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

16.    Governing Law. This Agreement shall be construed under and be governed in
all respects by the laws of the Commonwealth of Massachusetts, without giving
effect to the conflict of laws principles of such state. The parties hereby
consent to the jurisdiction of the state and federal courts of the Commonwealth
of Massachusetts. Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

 

13



--------------------------------------------------------------------------------

17.    Successor to Company. This Agreement shall inure to the benefit of and be
enforceable by any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company.

18.    No Third-Party Beneficiaries. This Agreement is intended solely for the
benefit of the parties and the Company’s respective successors and permitted
assigns and shall not confer upon any other person any remedy, claim, liability,
reimbursement, or other right. The Agreement is not intended and shall not be
construed to create any third party beneficiaries or to provide to any third
parties with any remedy, claim, liability, reimbursement, cause of action, or
other right or privilege.

19.    Assignment. Neither the Executive nor the Company may make any assignment
of this Agreement or any interest in it, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement (including
the Restrictive Covenants Agreement) without the Executive’s consent to any
affiliate or to any person or entity with whom the Company shall hereafter
effect a reorganization, consolidate with, collapse or merge into or to whom it
transfers all or substantially all of its properties or assets; provided further
that if the purchaser in any transaction involving the transfer of all or
substantially all of the Company’s assets assumes this Agreement and the
Executive accepts a position with the purchaser that is equivalent or better to
her position immediately preceding such transaction, then the Executive shall
not be entitled to any Severance Amount pursuant to Section 5 or any Change in
Control Payment pursuant to Section 6. This Agreement shall inure to the benefit
of and be binding upon the Executive and the Company, and each of the
Executive’s and the Company’s respective successors, executors, administrators,
heirs and permitted assigns.

20.    Integration. This Agreement, including the Restrictive Covenants
Agreement, constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior written or oral agreements
between the Parties concerning such subject matter. Notwithstanding the
foregoing, the Equity Documents, and any other agreement relating to
confidentiality, noncompetition, nonsolicitation or assignment of inventions
shall not be superseded by this Agreement and the Executive acknowledges and
agrees that any such agreements remain in full force and effect.

21.    Conditions. Notwithstanding anything to the contrary herein, the
effectiveness of this Agreement shall be conditioned on (i) the Executive’s
satisfactory completion of reference and background checks, and (ii) the
Executive’s submission of satisfactory proof of his legal authorization to work
in the United States.

22.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document. A facsimile or other electronic signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

    DECIPHERA PHARMACEUTICALS, LLC Dated:  March 4, 2019     By:  

/s/ James Bristol

    Name:   James Bristol     Title:   Authorized Signatory Dated:  March 4,
2019    

/s/ Steve Hoerter

    STEVEN HOERTER

 

[Signature Page to Steven Hoerter Employment Agreement]